Vanessa G. v Nelson A. (2021 NY Slip Op 01700)





Vanessa G. v Nelson A.


2021 NY Slip Op 01700


Decided on March 19, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 19, 2021

PRESENT: SMITH, J.P., PERADOTTO, NEMOYER, CURRAN, AND DEJOSEPH, JJ. (Filed Mar. 19, 2021.) 


MOTION NO. (107/20) CA 19-00478.

[*1]VANESSA G., AS PARENT AND NATURAL GUARDIAN OF ADRIANNA A., AN INFANT, PLAINTIFF-RESPONDENT, 
vNELSON A., AS ADMINISTRATOR OF THE ESTATE OF LUIS A. A.-S., DECEASED, ET AL., DEFENDANTS, AND ERIC J. KRONE, DEFENDANT-APPELLANT. (APPEAL NO. 3.)

MEMORANDUM AND ORDER
Motion for leave to appeal to the Court of Appeals denied.